Citation Nr: 0844150	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  05-07 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to dependents' educational assistance under 38 
U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1972.  He died in November 2002, and the appellant 
claims benefits as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The Board previously remanded 
this case in April 2007.  It returns now for appellate 
consideration.

In January 2007, the appellant appeared at a Travel Board 
hearing held at the RO before the undersigned Veterans Law 
Judge.  A transcript of that proceeding has been associated 
with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Subsequent to the issuance of the Board's remand in April 
2007, the United States Court of Appeals for Veterans Claims 
(Court) rendered a new decision in Hupp v. Nicholson, 21 
,Vet. App. 342 (2007), pertaining to the statutory notice 
requirements under 38 U.S.C.A. § 5103(a).  Specifically, the 
Court held that in the context of a claim for 38 U.S.C.A. 
§ 1310 dependency and indemnity compensation (DIC) benefits, 
section 5103(a) notice must include: (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service- connected condition; and (3) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp, 21 ,Vet. App. 342.  The Court also held 
that, unlike a claim to reopen, an original DIC claim imposes 
upon VA no obligation to inform a DIC claimant who submits a 
nondetailed application of the specific reasons why any claim 
made during the deceased veteran's lifetime was not granted.  
Id.  Nevertheless, the Court noted that although independent, 
the DIC claim and the underlying deceased spouse's claim for 
benefits are inextricably related.  Therefore, although not 
required, a recitation of the information contained in the 
deceased spouse's claims file would be helpful and would 
prevent unnecessary effort on the part of the surviving 
spouse in locating and providing documents already in 
possession of VA.  See Locklear v. Nicholson, 20 Vet. App. 
410, 414-15 (2006).

Unfortunately, the February 2006 and May 2007 letters 
provided to the appellant in this case do not meet the notice 
standards as described under Hupp.  In light of the new 
statutory notice requirements, this issue must be remanded in 
order to provide the appellant Hupp compliant notice of the 
requirements for 38 U.S.C.A. § 1310 claims.

Since the claim for dependents' educational assistance under 
38 U.S.C. Chapter 35 is contingent on the outcome of the 
issue of service connection for the cause of the veteran's 
death, appellate consideration of that issue must be deferred 
as well.  

Accordingly, the case is REMANDED for the following action:

1. The Agency of Original Jurisdiction 
(AOJ) should provide the appellant with 
VCAA notice as to the claim of service 
connection for the cause of the veteran's 
death.  Specifically, the notice must 
include (1) a statement of the conditions 
the veteran was service-connected for at 
the time of his death; (2) an explanation 
of the evidence and information required 
to substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence 
and information required to substantiate 
a DIC claim based on a condition not yet 
service-connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 
(2007).

2. After providing the appellant with an 
opportunity to respond, the AOJ should 
readjudicate the claims of service 
connection for the cause of the veteran's 
death and dependents' educational 
assistance under 38 U.S.C. Chapter 35.  
All new evidence received since the 
issuance of the December 2007 
Supplemental Statement of the Case (SSOC) 
should be considered.  If the benefit 
sought on appeal is not granted, the 
appellant and her representative should 
be furnished an SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

	(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




